Citation Nr: 1008779	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a TDIU rating.  In May 
2007, the Veteran testified before the Board at a hearing 
that was held via videoconference from the RO.  In January 
2008 and in December 2008, the Board remanded the claim for 
additional development. 


FINDING OF FACT

The Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.16(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unable to obtain or maintain 
substantially gainful employment as a result of the severity 
of his service-connected orthopedic disabilities and his 
hypertension. 

In December 2008, the Board denied the Veteran's claim for 
TDIU on a scheduler basis because the Veteran did not meet 
the necessary minimum percentage requirements for the 
assignment of a TDIU set forth in 38 C.F.R. § 4.16(a).  
Nevertheless, the Board found that there was evidence to 
support a TDIU claim on an extraschedular basis, as the 
evidence tended to show that his service-connected 
disabilities, when considered in light of his education and 
occupational experience, rendered him incapable of obtaining 
or retaining substantially gainful employment.  The authority 
to assign extraschedular ratings has been specifically 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  Where the Board finds entitlement to an 
extraschedular evaluation is warranted, the proper course of 
action is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) and 38 
C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 
(2001).  Accordingly, the case was remanded for such 
consideration in the first instance.  The case having been 
remanded, and such development having been accomplished, the 
question before the Board is whether the Veteran is entitled 
to a TDIU on an extraschedular basis.

Based upon the medical evidence of record, the Board finds 
that a TDIU on an extraschedular basis is warranted in this 
case. 

For a Veteran to prevail on a claim for a TDIU, the evidence 
must show that the Veteran is unable to pursue a 
substantially gainful occupation due to his service-connected 
disabilities.  Thus, the issue is whether the evidence is in 
balance such that the evidence supporting the claim and 
opposing the claim is nearly the same that the Veteran's 
service-connected disabilities prevent him from engaging in 
substantially gainful employment.  Substantially gainful 
employment is work which is more than marginal, that permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  The record must reflect some factor, 
which takes this case outside the norm.  The sole fact that a 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

VA regulations specifically provide that if a Veteran is 
unemployable by reason of his service-connected disabilities, 
occupational background and other related factors, an 
extraschedular total rating may be assigned on the basis of a 
showing of unemployability alone.  38 C.F.R. § 4.16(b).  Such 
is the case here.

Service connection is in effect for a low back disability, 
rated as 20 percent disabling; a right knee disability, rated 
as 20 percent disabling; a left knee disability, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; a right wrist disability, rated as 0 percent 
disabling; and a left ankle disability, rated as 0 percent 
disabling, for a combined schedular rating of 50 percent.

On May 2008 VA bilateral knee examination, the Veteran 
reported experiencing ongoing, intermittent pain and 
instability in his knees.  He had worn a right knee brace 
since 2002, explaining that without the brace, he was not 
confident that his right knee would support him.  He tended 
to place more of his weight on his left knee, and had 
increased pain in the left knee.  Physical examination 
revealed crepitation, clicks and snaps, grinding, and 
tenderness of the knee joints.  On range of motion testing, 
the Veteran refused repetitive testing of the right knee due 
to severe pain, and the left knee was additionally limited by 
20 percent.  The diagnosis was degenerative changes with spur 
formation noted in both knees.  With regard to his employment 
history, the Veteran reported that he had been a manager for 
Coca-Cola, but had retired in 2006 because he was unable to 
tolerate prolonged standing due to the pain in his back and 
in his right knee.  The examiner concluded that the Veteran's 
bilateral knee condition affected his employability 
adversely.  The examiner opined that, on their own, the 
Veteran's knee disabilities prevented him from obtaining and 
maintaining gainful employment.

On May 2008 VA lumbar spine examination, the Veteran reported 
constant pushing, crushing, and squeezing sensations in his 
low back that radiated to his right hip.  Physical 
examination revealed guarding, pain with motion, tenderness, 
and weakness of the spine.  There was some decreased range of 
motion and decreased findings on motor examination.  X-ray 
examination revealed mild degenerative changes with 
scoliosis.  With regard to his employment, the examiner 
concluded that the Veteran's lumbar spine disability rendered 
him unable to obtain or maintain gainful employment.  

On May 2008 right wrist examination, the Veteran reported 
that he experienced pain in his right thumb on use.  The 
diagnosis was right wrist pain and right thumb pain due to 
strain, with soft tissue swelling.  The examiner concluded 
that the Veteran's right wrist disability would most likely 
affect his performance if he were gainfully employed. 

The record reflects that the Veteran's hypertension has also 
interfered with his employment.  In July 2005, he contended 
that his hypertension medication and pain medication, when 
taken together, affected his ability to drive trucks, and 
such a duty was part of his employment as a warehouse 
supervisor.  On May 2008 heart examination, the Veteran's 
hypertension was considered to be poorly controlled.  

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and giving 
the benefit of the doubt to the Veteran, the Board finds that 
the competent medical evidence of record supports that the 
Veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The evidence tends to show that the Veteran's right and left 
knee disabilities, as well as his low back disability, 
prevent employability.  Significantly, the May 2008 VA 
orthopedic examination reports deemed the Veteran incapable 
of maintaining substantially gainful employment due to his 
low back disability and his bilateral knee disabilities.  His 
right wrist disability was concluded to adversely affect 
employment.  Additionally, the Veteran has contended that his 
poorly controlled hypertension and associated medication has 
interfered with his ability to operate machinery, as was 
necessary in his previous employment position.  Accordingly, 
in light of the Veteran's apparent unemployability based upon 
numerous service-connected disabilities, a TDIU is warranted 
in this case.

As the evidence is in favor of the Veteran's claim, 
entitlement to TDIU is granted.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

A TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


